Citation Nr: 0815418	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for service connected tibial peritonitis (shin splints) of 
the right lower extremity. 

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected tibial peritonitis (shin splints) of 
the left lower extremity. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 1986 
and from December 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision and September 12, 2003 notice 
of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied service connection for bilateral shin splints.  The 
veteran timely filed a Notice of Disagreement in September 
2003, and the RO issued a Statement of the Case in April 
2004.  Thereafter, on September 15, 2004, the RO received 
what the Board construes as a timely substantive appeal of 
the denial of service connection for bilateral shin splints.  
See 38 C.F.R. § 20.305(a) (providing that "[w]hen these 
Rules require that any written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed" and that "[i]n the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by [VA].  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded") (emphasis 
added).  

Then in February 2005, the RO issued another decision, which 
continued its denial of service connection for bilateral shin 
splints, as well as a notice of this decision in March 2005.  
The veteran again timely submitted an NOD in March 2005, and 
thereafter the RO provided an SOC in September 2005.  The 
veteran timely submitted a substantive appeal in September 
2005.  In July 2006 the Board, in relevant part, remanded the 
claim for additional development.    

Thereafter, in October 2006, the RO granted service 
connection for bilateral shin splints of the lower 
extremities, assigning a noncompensable rating for each 
disability.  The RO issued a notice of the decision in 
October 2006, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in 
February 2007 the RO provided a Statement of the Case (SOC), 
which elevated the veteran's rating to 10 percent each and 
thereafter, in March 2007, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2008 where the veteran presented 
as a witness before the undersigned acting veterans law 
judge.  A transcript of the hearing is of record.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in April 2008.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's bilateral shin splints are manifested by 
chronic pain, antalgic gait, tenderness, weakness and at 
least moderate knee or ankle disability.


CONCLUSIONS OF LAW

1.	The criteria for a schedular rating of 20 percent for 
service connected tibial peritonitis (shin splints) of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5003, 5022, 5262 (2007). 

2.	The criteria for a schedular rating of 20 percent for 
service connected tibial peritonitis (shin splints) of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40,  4.71a, 
Diagnostic Codes 5003, 5022, 5262 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claims, and of the information it 
failed to provide prior to the initial adjudication of these 
matters, any resulting presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claims, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also informed 
the veteran about the Dingess elements, to include those 
relating to VA's calculation of disability ratings and 
assignment of effective dates, and further specifically asked 
the veteran that if pertinent evidence was not in his 
possession, he should provide VA with appropriate information 
to obtain such evidence.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2003 RO decision that is the subject of this appeal 
in its September 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the February 
2007 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.     

The Board parenthetically notes, also, that the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which applies to increased rating claims, does not 
apply to the instant case, which pertains to an initial 
higher rating appeal.  See VAOPGCPREC 8-2003	 (Dec. 22, 2003) 
(noting that "section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised [downstream] issue"); 
38 C.F.R. § 20.101(a) ("In its decisions, the Board is bound 
by applicable . . . precedent opinions of the General Counsel 
of the Department of Veterans Affairs").  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a recent September 2006 VA examination, which was 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to disability ratings for periostitis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5022 provides that this disability 
shall be rated based on limitation of motion of affected 
parts as degenerative arthritis under Diagnostic Code 5003.  
To this end, pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Such limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion, and when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  

Generally, in the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  Note (1) 
of Diagnostic Code 5003 also provides that the 10 and 20 
percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  In 
addition, Note (2) of Diagnostic Code 5003 specifically 
provides that these 20 percent and 10 percent ratings based 
on such X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024 
inclusive.  Accordingly, and relevant to the instant case, 
the Board must assess the nature and severity of the 
veteran's bilateral shin splints under the Diagnostic Codes 
relating to leg and knee disabilities (i.e., Diagnostic Codes 
5256 through 5262). 

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, while a veteran will 
garner a 40 percent rating with flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, he 
will generate a 50 percent rating and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula characterized by malunion with moderate knee or 
ankle disability warrants a 20 percent evaluation, while 
malunion with marked knee or ankle disability garners a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Impairment of the tibia and fibula manifested by nonunion 
with loose motion, requiring a brace generates a maximum 40 
percent evaluation under this Code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).



b. Fenderson Appeals 
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In July 2003 the veteran submitted to a VA examination.  He 
complained of bilateral anterior tibial pain.  A physical 
examination revealed that the veteran was nontender to 
palpation over the anterior tibial bilaterally, although he 
did have minimal swelling mainly around the ankles.  The 
veteran's gait appeared antalgic.  X-rays disclosed evidence 
of a possible stress line fracture in the tibias.      

Other July 2003 VA medical notes indicate that the veteran 
continued to complain of chronic right tibial pain, which 
affected the veteran's gait.  

An August 2003 VA bone examination report continued to 
discuss the veteran's complaints of diffuse pain in the 
bilateral shins.  The veteran walked with hyperpronation 
bilaterally, although he could walk double heel rise.  The 
veteran exhibited tenderness along the posterior tibial 
muscles and tendons bilaterally, but had relative weakness in 
the posterior tibial tendons bilaterally.  The physician 
noted that X-rays were within normal limits as were bone 
scans.  

The veteran continued to complain of bilateral lower 
extremity pain in September 2003, and an October 2003 VA 
medical record also indicates that the veteran had pain in 
both legs, starting with the medial area of the distal femur 
across the medial aspect of the knee, then in the anterior 
tibia as well as in the ankles, which tend to ache after he 
had been on foot.  He experienced pain most of the time, and 
he had an altered gait as a result.  A physical examination 
revealed that his bilateral knees had no swelling, redness or 
effusion.  He had full extension and flexed to 145 degrees 
bilaterally.  He had intact ligaments and they were nontender 
to stress.  The veteran exhibited no tenderness to palpation 
about the knees or tibias, and his tibias appeared normal 
without swelling or redness.  The clinician noted that 
previous August 2003 X-rays of the tibias were normal.  

As reflected in a September 2004 letter from the veteran's 
private physician, Dr. C.N., he noted that the veteran "is 
disabled because of chronic leg pain. . . . The discomfort is 
present over the lower legs bilaterally.  On examination he 
has marked tenderness over the anterior tibial region 
bilaterally.  In addition there is mild leg weakness."  Dr. 
C.N. also noted that the veteran "has had limitation of 
activity because of the chronic leg pain . . . ."   

February 2004, November 2004 and July 2005 VA medical records 
disclose that the veteran complained of chronic lower 
extremity pain.  The February 2004 clinician noted that the 
veteran had an altered gait while the November 2004 examiner 
conveyed that the veteran had leg spasms.  The July 2005 
clinician offered a diagnosis of arthralgia, and a June 2006 
VA medical report indicates that the veteran had pain in the 
knees and ankles, which rendered him able to work only one 
day per week as a gunsmith.

In an April 2006 letter, the veteran's former supervisor, 
S.W., stated that in 2002 and 2003 the veteran complained of 
knee pain.  He could not stand for the long periods of time 
required by the job as a correctional officer, and S.W. noted 
at least one incident where the veteran could not perform the 
duties of subduing an inmate because of this lower extremity 
discomfort.    

In September 2006 the veteran again submitted to a VA 
examination of the bones.  The clinician reviewed the claims 
file.  The veteran complained of bilateral leg pain for which 
he took Motrin.  He also reiterated that he had difficulty at 
his previous job as a corrections officer due to his leg 
pains.  On physical examination, the veteran could heel-toe 
walk without assistive devices.  Leg lengths appeared equal, 
without atrophy or deformity.  The veteran exhibited a range 
of motion of the knees from zero to 120 degrees without any 
pain, instability, heat, swelling or tenderness, although the 
examiner noted mild tenderness along the anterior and medial 
aspects of both upper tibias.  He had a normal neurological 
examination of the lower extremities, and X-rays of the lower 
legs showed normal boney architecture without deformity, 
disease or sign of injury.  As for functional impairment, the 
examiner indicated that the veteran likely could not stand 
for long periods of time, although at this time, the veteran 
could perform his current usual work-duties as a self-
employed gun repairman.  The veteran could not, however, run, 
squat, or kneel significantly because of his diagnosed 
chronic bilateral tibial periostitis.  The examiner observed 
that the veteran was unwilling or unable to squat, and that 
therefore, he could not assess any additional limitation 
following repetitive use, although the veteran described it 
by history during his flare-ups, which occur when he over 
uses.  He also described that the veteran "does have 
additional limitation in that he has to get off his feet, 
elevate his legs and ice his knees."   

As reflected in his September 2007 Statement of Accredited 
Representative, the veteran cited to Diagnostic Code 5262 and 
indicated that he had poor range of motion of the leg with 
pain.  September 2007 Statement of Accredited Representative 
at 3.    

At his February 2008 Travel Board hearing the veteran 
testified about how his shin splints affects his everyday 
life, specifically that he had to leave his job at the 
sheriff's department because he could not stand for the 
requisite 12-hour shifts.  Hearing Transcript at 3-4, 10.  He 
indicated that he had not worked for about 15 months.  
Hearing Transcript at 3.  The veteran noted that his service 
connected disabilities had altered his gait, and that his 
physicians had recommended re-breaking his legs with re-
setting of the bones and full knee replacement.  Hearing 
Transcript at 4, 5, 6-7.  He stated that he sought the 
maximum disability rating for these maladies, and that he 
felt pain in the shins for which he used Motrin.  Hearing 
Transcript at 4, 9.  The veteran further indicated that he 
had received treatment for these disabilities at VA Medical 
Centers in Hot Springs and El Dorado as recently as 2007 and 
2008.  Hearing Transcript at 10.        

b. Discussion
The Board determines that the evidence weighs in favor of a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  In particular, the medical and lay evidence 
spanning July 2003 through September 2006, reflects that the 
veteran has constant pain in the bilateral lower extremities, 
complete with antalgic gait, swelling of the ankles as well 
as aching and some tenderness, and weakness of the knees and 
ankles.  The veteran has reported having flare-ups of pain, 
which require him to get off his feet, and on at least one 
occasion, in November 2004, he has had bilateral leg spasms.  
His private physician, Dr. C.N., has characterized the 
veteran as "disabled" due to his chronic leg pain, and most 
recently, in September 2006, the veteran exhibited a less 
than full range of motion (i.e., zero to 120 degrees out of a 
possible zero to 145 degrees).  In the Board's view, these 
symptoms warrant initial higher ratings of 20 percent under 
Diagnostic Code 5262, which represents moderate knee or ankle 
disability in relation to impairment of the tibias.

The Board determines that the evidence does not preponderate 
in favor of assigning the next higher rating of 30 percent 
under Diagnostic Code 5262, which represents "marked knee or 
ankle disability," given the veteran's most recent zero to 
120 degrees range of motion and lack of pain during such 
motion testing, and his previous full range of motion back in 
October 2003.  The evidence also weighs against assignment of 
ratings in excess of 20 percent under Diagnostic Codes 5256 
and 5257, as the record does not demonstrate that the veteran 
has ankylosis of the knee, or recurrent subluxation or 
lateral instability, as would  be required under these Codes 
respectively.  At this time, the evidence also does not 
support ratings in excess of 20 percent under Diagnostic 
Codes 5260 or 5261, which would require at least flexion 
limited to 15 degrees or extension limited to 20 degrees or 
more.  As the Board has already awarded a 20 percent 
evaluation for each shin disability, it need not consider the 
pertinence of Diagnostic Code 5258, which assigns a maximum 
20 percent evaluation for dislocated cartilage, pain and 
effusion of the joint.        




ORDER

An initial rating of 20 percent, but no more than 20 percent, 
for service connected tibial peritonitis of the right lower 
extremity is granted from May 13, 2003 (the date of the 
veteran's claim), subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial rating of 20 percent, but no more than 20 percent, 
for service connected tibial peritonitis of the left lower 
extremity is granted from May 13, 2003 (the date of the 
veteran's claim), subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


